DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “applying a manifold learning routine on the instance of the VAE to establish a characterization of a manifold in the latent space, the manifold being defined by the latent representation elements; applying a perturbation routine to generate perturbed latent representation elements while constraining the perturbed latent representation elements to remain within the manifold; generating adversarial examples based on the perturbed latent representation elements, the adversarial examples sharing a common semantics associated the set of inputs; and outputting the adversarial examples.” or “apply a manifold learning routine on the instance of the VAE to establish a characterization of a manifold in the latent space, the manifold being defined by the latent representation elements; apply a perturbation routine to generate perturbed latent representation elements while 
Closest prior art Hwang (Hwang, U., Park, J., Jang, H., Yoon, S., & Cho, N. I. (2019). Puvae: A variational autoencoder to purify adversarial examples. arXiv preprint arXiv:1903.00585.) discloses Purifying Variational Autoencoder (PuVAE), a method to purify adversarial examples. The proposed method eliminates an adversarial perturbation by projecting an adversarial example on the manifold of each class, and determines the closest projection as a purified sample. We experimentally illustrate the robustness of PuVAE against various attack methods without any prior knowledge. In our experiments, the proposed method exhibits performances competitive with state-of-the-art defense methods, and the inference time is approximately 130 times faster than that of Defense- GAN that is the state-of-the art purifier model.
Further closest prior art Lindqvist (Lindqvist, B., Sugrim, S., & Izmailov, R. (2018). AutoGAN: Robust classifier against adversarial attacks. arXiv preprint arXiv:1812.03405.) discloses AutoGAN, which counters adversarial attacks by enhancing the lower-dimensional manifold defined by the training data and by projecting perturbed data points onto it. AutoGAN mitigates the need for knowing the attack type and magnitude as well as the need for having adversarial samples of the attack. Our approach uses a Generative Adversarial Network (GAN) with an autoencoder generator and a discriminator that also serves as a classifier.
However, none of the prior art discloses the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


June 5, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662